Opinion by
Tilson, J.
The testimony of the plaintiff’s witness showed that certain items are the same in all material respects as the hats involved in Caradine v. United States (9 Cust. Ct. 69, C. D. 664). In accordance therewith certain of the hats imported or withdrawn for consumption prior to the date of the Netherlands Trade Agreement (T. D. 48075) were held dutiable at 25 percent under paragraph 1504 (b) (5), and those imported or withdrawn for consumption subsequent to the date of said trade agreement were held dutiable at 12)4 percent' under paragraph 1504 (b) (5) as claimed.